IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-40,713-21


EX PARTE CHARLES LEE GRABLE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 764539 IN THE 232nd DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of indecency with
a child and sentenced to sixteen years' imprisonment.
	In his present application, applicant raises one ground for challenging his conviction.  This
application, however, presents a more serious question.  This Court's records reflect that applicant
has filed five prior applications challenging this conviction which have been dismissed pursuant to
tex. code crim. proc. art. 11.07, § 4.  It is obvious from the record that applicant continues to raise
issues that have been presented and rejected in previous applications or that should have been
presented in previous applications.  The writ of habeas corpus is not to be lightly or easily abused. 
Sanders v. U.S., 373 U.S. 1 (1963); Ex parte Carr, 511 S.W.2d 523 (Tex. Crim. App. 1977). 
Because of his repetitive claims, we hold that applicant's claims are barred from review under
Article 11.07, § 4, and are waived and abandoned by his abuse of the writ.
	Therefore, we instruct the Honorable Louise Pearson, Clerk of the Court of Criminal
Appeals, not to accept or file the instant application for a writ of habeas corpus, or any future
application attacking this conviction unless applicant is able to show in such an application that any
claims presented have not been raised previously and that they could not have been presented in a
previous application for a writ of habeas corpus.  Ex parte Bilton, 602 S.W.2d 534 (Tex. Crim. App.
1980).

Filed: October 11, 2006
Do Not Publish